DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 5 contains many unreadable text annotations.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 18 both recite that the injection pump is operable to produce and discharge a “high-pressure flow of liquid” but it is not clear what pressure ranges would be considered “high-pressure” and therefore these claims are indefinite.  The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm (US 3,065,790) in view of Bjorge et al. (US 2011/0048546).  .

In regard to claim 3, Holm nor Bjorge et al. disclose that a three-phase separator directs liquid to a holding tank.  However, considering that as in figure 1 of Holm, device (16) receives water while separator (19) discharges water, it is considered obvious to one of ordinary skill at the time of filing to provide the source of water for the device (16) as the discharged water of separator (19) in order to recycle the water already present at the well site to save costs.
.

Claims 4, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm in view of Bjorge et al. as applied to claims 1-3, 5-11, and 13-17 above, and further in view of Pemberton (US 2016/0245290).  Holm and Bjorge et al. disclose all the limitations of these claims, as similarly applied to claims 1-3, 5-11 and 13-18 above, except for a dual-sided impeller.  Pemberton discloses a centrifugal pump for mixing two fluids wherein a dual-sided impeller (40, paragraph 36) having a first side arranged for to receive a first flow of fluid from a first inlet and a second side arranged to receive a flow of fluid from a second inlet (paragraph 36), the impeller operable to solubilize a flow of gas into the first flow of liquid to define a second flow of liquid (paragraph 36); wherein a first fluid is directed to a first side of the impeller and a second fluid is directed to a second side of the impeller (paragraph 36); wherein the two sides are coupled together for co-rotation (paragraph 29).  It would have been obvious .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
4/28/2021